THE COURT
held that the party is entitled to be relieved from personal arrest, and it makes no difference, whether the arrest was before or after the publication of the rule of the supreme court, provided it was *110subsequent to tbe rule. As to the foreign attachment, where a defendant is not found, it remains in full force against all property of the defendant found in the district, and the defendant is bound, in order to discharge it, to come in and furnish- a bond guaranteeing to satisfy the full decree. The supreme court rule cautiously forbears acting upon the existing practice beyond the relief of a defendant from the imprisonment of his person.
[For subsequent proceedings in this matter, see Nelson v. Bell, Case No. 10,101a.]
The defendant is bound by the bond executed, and motion denied, but without costs, as a new question of practice is involved.